Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 26, 2018

                                        No. 04-18-00649-CR

                                   Kyle Dean KUYKENDALL,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B15-684
                            Honorable Rex Emerson, Judge Presiding


                                           ORDER
        The trial court filed a certification in which it states that this “is a plea-bargain case, and
the defendant has NO right of appeal.” We ordered the trial court clerk to file a condensed
clerk’s record to allow this court to determine whether the trial court’s certification is accurate.
Based on the clerk’s record filed by the trial court clerk, we cannot make this determination.
Accordingly, we ORDER the court reporter, Paula Beaver, to file the reporter’s record in this
court on or before October 16, 2018.

        All other appellate deadlines are suspended pending further order of this court. We
order the clerk of this court to serve a copy of this order on the trial court, all counsel, the trial
court clerk, and the court reporter.


                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court